Order entered October 29, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-01354-CR

                                LAURA DE LA CRUZ, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F08-24680-U

                                                ORDER
        The State’s brief in this case was due to this Court on May 6, 2013. The State had

previously requested and received an extension of time to file this brief, yet this Court heard

nothing from the State for almost five months after this extended due date. The State’s silence

causes concern. Moreover, the State has failed to indicate in its motion that it conferred, or made

a reasonable attempt to confer, with appellant about the merits of this motion.    TEX. R. APP.

P. 10.1. Nevertheless, in the interest of justice, the Court GRANTS the State’s motion for

extension of time to file its tendered brief.


                                                         /s/   DOUGLAS S. LANG
                                                               JUSTICE